Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Claims 44-63 are pending and remain for further examination.

The old rejection maintained
Applicant’s arguments with respect to claims 44-63 filed on April 26, 2022 have been fully considered but they are not deemed to be persuasive for the claims 44-63. The rejection is respectfully maintained as set forth in the last Office Action mailed on January 21, 2022.



Claim Rejections - 35 USC § 102
The text of those sections of title AIA  35 U.S.C. 102 code not included in this action can be found in a prior Office Action.

Claims 44-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Cruz et al (U.S. Patent Application Publication No. 2007/0245167 A1). De La Cruz’s patent application meets all the limitations for claims 44-63 recited in the claimed invention.

As to claim 44, De La Cruz et al teach a method of providing N+1 redundancy for a cluster of network nodes (see abstract and figures 2-5), the method comprising: determining, by a standby node, that a primary node in a cluster has failed (pars. 0052 & 0055, standby node detects the failure of the primary node); configuring the standby node to use an Internet Protocol (IP) address of the failed primary node (figure 2 pars. 0055-0056, figure 5, pars. 0080-0083, the standby node uses an IP address of the failed primary node); retrieving, from a low latency database for the cluster, session data for user sessions associated with the failed primary node (pars. 0049-0050 & 0055, figure 5, pars. 0080-0083, standby node receiving additional information about the failure node and the IP data, which are previous session data); restoring the user sessions at the standby node; and switching from a standby mode to an active mode (figure 5, pars. 0080-0083, figure 8, pars. 0087-0088, secondary node changes standby mode to active mode and restores the previous session).

As to claim 45, De La Cruz et al teach that determining that a primary node in a cluster has failed comprises: sending a periodic keepalive message to one or more primary nodes in the cluster, and determining a node failure when the failed primary node fails to respond to a keepalive message (pars. 0053-0055, monitoring heartbeat  of the nodes).

As to claim 46, De La Cruz et al teach that configuring the standby node to use an IP address of the failed primary node comprises configuring a network interface to use the IP address of the failed primary node (figure 2, pars. 0055-0056, figure 5, pars. 0080-0083).

As to claim 47, De La Cruz et al do not explicitly teach that announcing a binding between the IP address and a Medium Access Control (MAC) address of the standby node, but teach that configuring the standby node to use an IP address of the failed primary node (pars. 0055-0056 & 0088). It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to selecting and using IP address instead of MAC address for data communication to improve the utilization and the efficiency of the communication system.

As to claim 48, De La Cruz et al teach that setting a standby identity key in the database to an identity of the failed primary node (figure 5, par. 0081).

As to claim 49, De La Cruz et al teach that after a last one of the user sessions ends: releasing the IP address of the failed primary node; and switching from the active mode to the standby mode (figure 8, pars. 0087-0088).

As to claim 50, De La Cruz et al teach that upon expiration of a standby timer: releasing the IP address of the failed primary node; and switching from the active mode to the standby mode (figure 5, pars. 0080-0083, figure 9, par. 0089).

As to claims 51-57, they are also rejected for the same reasons set forth to rejecting claims 44-50 above, since claims 51-57 are merely an apparatus for the method of operations defined in the claims 44-50, and claims 51-57 do not teach or define any new limitations than above rejected claims 44-57.

As to claim 58, De La Cruz et al teach a method of method of failure recovery by a primary node in a cluster (see abstract and figures 2-5), the method comprising the primary node: following a restart by the primary node, determining whether an IP address of the primary node is being used by a standby node in the cluster; and upon determining that the IP address is being used by a standby node, obtaining a new IP address or waiting for the IP address to be released by the standby node (figure 3, pars. 0058 & 0077-0078, figure 9, par. 0089, primary node restarts by using same available IP address).

As to claim 59, De La Cruz et al teach that determining whether an IP address of the primary node is being used by a standby node in the cluster of network nodes (figures 8-9, pars. 0088-0089) comprises: getting a standby identity from a database serving the cluster of network nodes; and comparing the standby identity to an identity of the primary node (figures 11-12, pars. 0094-0095).

As to claim 60, De La Cruz et al teach that reconfiguring a network interface of the primary node with the new IP address and returning to an active mode (figure 12, par. 0095).

As to claims 61-63, they are also rejected for the same reasons set forth to rejecting claims 58-60 above, since claims 61-63 are merely an apparatus for the method of operations defined in the claims 58-60, and claims 61-63 do not teach or define any new limitations than above rejected claims 58-60.

Response to Arguments
Applicant’s amendments and arguments with respect to claims 44-63 filed on April 26, 2022 have been fully considered but they are not deemed to be persuasive for the claims 44-63.

In the remarks, the applicant argues that:

Argument: Independent claims 44 and 51 stand rejected under §102 for allegedly being anticipated by De La Cruz (U.S. Pat. App. Pub. No. 2007/0245167). Independent claim 44 recites “retrieving... session data for user sessions associated with the failed primary node [and] restoring the user sessions at the standby node.” Independent claim 51 recites similar features. Because De La Cruz because not teach these features, independent claims 44 and 51 are patentable over the cited art.
Response: De La Cruz et al teach that retrieving, from a low latency database for the cluster, session data for user sessions associated with the failed primary node (pars. 0049-0050 & 0055, figure 5, pars. 0080-0083, standby node receiving additional information about the failure node and the IP data, which are previous session data); restoring the user sessions at the standby node; and switching from a standby mode to an active mode (figure 5, pars. 0080-0083, figure 8, pars. 0087-0088, secondary node changes standby mode to active mode and restores the previous session), which implies the claimed invention; therefore, the applicant’s arguments are moot and De La Cruz et al teach the claimed invention.

Argument: De La Cruz does not discuss, in any respect, user sessions or session data. Indeed, the word “session” is entirely absent from De La Cruz. Although De La Cruz teaches to transfer services between nodes, services and sessions are not synonymous, nor is it inherent that any user session exists simply because a server is executing and providing services to client devices. Services are commonly provided by a REST API, for example, which is entirely sessionless and does not result in the creation or maintenance of any “session data” or “user sessions” as claimed.
Response: De La Cruz et al teach that the primary node and secondary node sharing data storage and standby node receiving additional information and IP data about the failure node and the IP data, which manages communication session and transaction capacity and the IP data including IP address used by the primary node, which implies that secondary node receiving/accessing previous session data (pars. 0047-0050 & 0055, figure 5, pars. 0080-0083), which implies the claimed invention; therefore, the applicant’s arguments are moot and De La Cruz et al teach the claimed invention.

Argument: Independent claims 58 and 61 also stand rejected under §102 for allegedly being anticipated by De La Cruz. Independent claim 58 recites “a restart by the primary node.” Claim 58 also recites “a primary node... determining that the IP address is being used by a standby node.” Independent claim 61 recites similar features. Because De La Cruz does not teach these features, claims 58 and 61 are patentable over the cited art.
Response: De La Cruz et al teach that the primary node: following a restart by the primary node; and determining that the IP address is being used by a standby node, obtaining a new IP address or waiting for the IP address to be released by the standby node (figure 3, pars. 0058 & 0077-0078, figure 9, par. 0089, primary node restarts by using same available IP address), which implies the claimed invention; therefore, the applicant’s arguments are moot and De La Cruz et al teach the claimed invention (Note: applicant claimed using an old IP address OR obtaining a new IP address for restart).

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Additional References
The examiner as of general interest cites the following references.
a. 	Natanzon, U.S. Patent No. 7,840,662 B1.
b. 	Barsness et al, U.S. Patent Application Publication No. 2007/0245167 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            August 02, 2022